Motion GRANTED and Order filed September 25, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-15-00810-CV
                                ____________

                      IN RE DAWN LIPPIAN, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                      COUNTY COURT AT LAW NO 2
                          Brazoria County, Texas
                       Trial Court Cause No. CI53247

                                  ORDER

      On September 24, 2015, relator Dawn Lippian, filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Marc
Holder, Judge of the COUNTY COURT AT LAW NO 2, in Brazoria County,
Texas, to set aside his order of immediate possession dated September 21, 2015,
entered in trial court number CI53247, styled Quang Tran v. Dawn Lippian.
Relator claims respondent abused his discretion in issuing this order because
relator filed an appeal bond before entry of the order.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On September 24, 2015, relator asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion in part and issue the following order:

      We ORDER the order of immediate possession signed on September 21,
2015 in trial court cause number CI53247, Quang Tran v. Dawn Lippian,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests Quang Tran, the real party-in-interest, to file a
response to the petition for writ of mandamus on or before October 2, 2015. See
Tex. R. App. P. 52.4.

                                                PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.